PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Luca Zanetti, et al. 
Application No. 16/743,412
Filed: January 15, 2020
For: IROVF STANDARD TO TRANSPORT UNCOMPRESSED UNPROCESSED AUDIO VIDEO DATA AND MIXED SIGNALS OVER FIBER BASED AOC active optical cables ADDED WITH INTEGRATED IR INFRARED REMOTE CONTROL
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.182, filed June 30, 2022, to expedite the handling of the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
June 30, 2022, to revive the above-identified application.

The petition under 37 CFR 1.182 is GRANTED.
	
The petition for expedited consideration includes payment of the petition fee under 1.182.  The relief requested is warranted.  Accordingly, the petition under 37 CFR 1.137(a) is being considered out of turn.
	
The petition under 37 CFR 1.137(a) is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of May 05, 2021, which set a shortened statutory period for reply of three months. No extension of time under 37 CFR 1.136(a) were filed.  Accordingly, the application became abandoned on August 06, 2021.  A Notice of Abandonment was mailed November 23, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment after final, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center AU 2874 for appropriate action in the normal course of business on the reply received June 30, 2022.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status of the examination of the application should be directed to Technology Center 2800 at (571) 272-2800.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET